Exhibit 10.18




RADIUS HEALTH, INC.


[FORM OF] DIRECTOR INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of [________] by and
between Radius Health, Inc., a Delaware corporation (the “Company”), and
[Director] (“Indemnitee”).


RECITALS


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company;


WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the maximum extent permitted
by law;
WHEREAS, the Restated Certificate of Incorporation (as amended and in effect
from time to time, the “Charter”) and the Amended and Restated Bylaws (as
amended and in effect from time to time, the “Bylaws”) of the Company require
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (the “DGCL”);
WHEREAS, the Charter, the Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
stockholders;
WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify, and to advance expenses on behalf of, such persons to the
fullest extent permitted by applicable law, regardless of any amendment or
revocation of the Charter or the Bylaws, so that they will serve or continue to
serve the Company free from undue concern that they will not be so indemnified;
WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter, the Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder; and
[WHEREAS, Indemnitee has certain rights to indemnification and/or insurance
provided by [Affiliated Entity] (“[Affiliated Entity]”) which Indemnitee and
[Affiliated Entity] intend to





--------------------------------------------------------------------------------





be secondary to the primary obligation of the Company to indemnify Indemnitee as
provided in this Agreement, with the Company’s acknowledgment and agreement to
the foregoing being a material condition to Indemnitee’s willingness to serve or
continue to serve on the Board.]
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1.     Services to the Company. Indemnitee agrees to [continue to] serve
as a director of the Company. Indemnitee may at any time and for any reason
resign from such position (subject to any other contractual obligation or any
obligation imposed by law), in which event the Company shall have no obligation
under this Agreement to continue Indemnitee in such position. This Agreement
shall not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee.


Section 2.     Definitions.


As used in this Agreement:


(a)    “Change in Control” shall mean (i) the sale of all or substantially all
of the assets of the Company on a consolidated basis to an unrelated person or
entity, (ii) a merger, reorganization or consolidation pursuant to which the
holders of the Company’s outstanding voting power and outstanding stock
immediately prior to such transaction do not own a majority of the outstanding
voting power and outstanding stock or other equity interests of the resulting or
successor entity (or its ultimate parent, if applicable) immediately upon
completion of such transaction, (iii) the sale of all of the Stock of the
Company to an unrelated person, entity or group thereof acting in concert, or
(iv) any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.
(b)    “Corporate Status” describes the status of a person as a current or
former director of the Company or current or former director, manager, partner,
officer, employee, agent or trustee of any other Enterprise which such person is
or was serving at the request of the Company.


(c)    “Enforcement Expenses” shall include all reasonable attorneys’ fees,
court costs, transcript costs, fees of experts, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other out-of-pocket disbursements or expenses of the types
customarily incurred in connection with an action to enforce indemnification or
advancement rights, or an appeal from such action. Expenses, however, shall not
include fees, salaries, wages or benefits owed to Indemnitee.




2



--------------------------------------------------------------------------------





(d)    “Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan, limited liability
company, or other legal entity of which Indemnitee is or was serving at the
request of the Company as a director, manager, partner, officer, employee, agent
or trustee.


(e)    “Expenses” shall include all reasonable attorneys’ fees, court costs,
transcript costs, fees of experts, travel expenses, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service fees, and all
other out-of-pocket disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding or an appeal resulting from a Proceeding. Expenses, however,
shall not include amounts paid in settlement by Indemnitee, the amount of
judgments or fines against Indemnitee or fees, salaries, wages or benefits owed
to Indemnitee.


(f)    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member or shareholder) of such a law firm, that is experienced in matters of
Delaware corporation law and neither presently is, nor in the past five (5)
years has been, retained to represent: (i) the Company, any subsidiary of the
Company, any Enterprise or Indemnitee in any matter material to any such party;
or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees and expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.


(g)    The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative, regulatory or
investigative nature, and whether formal or informal, in which Indemnitee was,
is or will be involved as a party or otherwise by reason of the fact that
Indemnitee is or was a director of the Company or is or was serving at the
request of the Company as a director, manager, partner, officer, employee, agent
or trustee of any Enterprise or by reason of any action taken by Indemnitee or
of any action taken on his or her part while acting as a director of the Company
or while serving at the request of the Company as a director, manager, partner,
officer, employee, agent or trustee of any Enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement or advancement of expenses can be
provided under this Agreement; provided, however, that the term “Proceeding”
shall not include any action, suit or arbitration, or part thereof, initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement as provided for
in Section 12(a) of this Agreement.




3



--------------------------------------------------------------------------------





Section 3.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee to the extent set forth in this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company and, in the case of
a criminal proceeding, had no reasonable cause to believe that his or her
conduct was unlawful.


Section 4.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee to the extent set forth in this Section 4 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Section 4 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court to
be liable to the Company, unless and only to the extent that the Delaware Court
of Chancery (the “Delaware Court”) shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification for
such expenses as the Delaware Court shall deem proper.


Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 7, to the extent that Indemnitee is a party to or a
participant in any Proceeding and is successful in such Proceeding or in defense
of any claim, issue or matter therein, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or her in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful as to one or more but less than all claims, issues or matters
in such Proceeding, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.


Section 6.    Reimbursement for Expenses of a Witness or in Response to a
Subpoena. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee, by reason of his or her Corporate Status, (i) is a witness in
any Proceeding to which Indemnitee is not a party and is not threatened to be
made a party or (ii) receives a subpoena with respect to any Proceeding to which
Indemnitee is not a party and is not threatened to be made a party, the


4



--------------------------------------------------------------------------------





Company shall reimburse Indemnitee for all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection therewith.


Section 7.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement:
(a)    to indemnify for amounts otherwise indemnifiable hereunder (or for which
advancement is provided hereunder) if and to the extent that Indemnitee has
otherwise actually received such amounts under any insurance policy, contract,
agreement or otherwise; provided that the foregoing shall not affect the rights
of Indemnitee or the Secondary Indemnitors as set forth in Section 13(c);
(b)    to indemnify for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law, or from the purchase or
sale by Indemnitee of such securities in violation of Section 306 of the
Sarbanes Oxley Act of 2002, as amended (“SOX”);
(c)    to indemnify with respect to any Proceeding, or part thereof, brought by
Indemnitee against the Company, any legal entity which it controls, any director
or officer thereof or any third party, unless (i) the Board has consented to the
initiation of such Proceeding or part thereof and (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; provided, however, that this Section 7(c) shall
not apply to (A) counterclaims or affirmative defenses asserted by Indemnitee in
an action brought against Indemnitee or (B) any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company in the suit for which indemnification or advancement is being sought as
described in Section 12; or
(d)    to provide any indemnification or advancement of expenses that is
prohibited by applicable law (as such law exists at the time payment would
otherwise be required pursuant to this Agreement).


Section 8.    Advancement of Expenses. Subject to Section 9(b), the Company
shall advance, to the extent not prohibited by law, the Expenses incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
as incurred, and such advancement shall be made within thirty (30) days after
the receipt by the Company of a statement or statements requesting such advances
(including any invoices received by Indemnitee, which such invoices may be
redacted as necessary to avoid the waiver of any privilege accorded by
applicable law) from time to time, whether prior to or after final disposition
of any Proceeding. Advances shall be unsecured and interest free. Advances shall
be made without regard to Indemnitee’s (i) ability to repay the expenses, (ii)
ultimate entitlement to indemnification under the other provisions of this
Agreement, and (iii) entitlement to and availability of insurance coverage,
including advancement, payment or reimbursement of defense costs, expenses of


5



--------------------------------------------------------------------------------





covered loss under the provisions of any applicable insurance policy (including,
without limitation, whether such advancement, payment or reimbursement is
withheld, conditioned or delayed by the insurer(s)). Indemnitee shall qualify
for advances upon the execution and delivery to the Company of this Agreement
which shall constitute an undertaking providing that Indemnitee undertakes to
the fullest extent required by law to repay the advance if and to the extent
that it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company. The right to advances under this paragraph shall in
all events continue until final disposition of any Proceeding, including any
appeal therein. Nothing in this Section 8 shall limit Indemnitee’s right to
advancement pursuant to Section 12(e) of this Agreement.


Section 9.    Procedure for Notification and Defense of Claim.
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request therefor specifying the basis for the claim,
the amounts for which Indemnitee is seeking payment under this Agreement, and
all documentation related thereto as reasonably requested by the Company.


(b)    In the event that the Company shall be obligated hereunder to provide
indemnification for or make any advancement of Expenses with respect to any
Proceeding, the Company shall be entitled to assume the defense of such
Proceeding, or any claim, issue or matter therein, with counsel approved by
Indemnitee (which approval shall not be unreasonably withheld or delayed) upon
the delivery to Indemnitee of written notice of the Company’s election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Proceeding; provided that (i) Indemnitee shall have the right to employ separate
counsel in any such Proceeding at Indemnitee’s expense and (ii) if (A) the
employment of separate counsel by Indemnitee has been previously authorized by
the Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense, or (C) the Company shall not continue to retain such counsel to defend
such Proceeding, then the fees and expenses actually and reasonably incurred by
Indemnitee with respect to his or her separate counsel shall be Expenses
hereunder.


(c)     In the event that the Company does not assume the defense in a
Proceeding pursuant to paragraph (b) above, then the Company will be entitled to
participate in the Proceeding at its own expense.


(d)     The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its prior written consent (which consent shall not be unreasonably withheld or
delayed). The Company shall not, without the prior written consent of Indemnitee
(which consent shall not be unreasonably withheld or delayed), enter into any
settlement which (i) includes an admission of fault of Indemnitee, any
non-monetary remedy imposed on Indemnitee or any monetary damages


6



--------------------------------------------------------------------------------





for which Indemnitee is not wholly and actually indemnified hereunder or (ii)
with respect to any Proceeding with respect to which Indemnitee may be or is
made a party or may be otherwise entitled to seek indemnification hereunder,
does not include the full release of Indemnitee from all liability in respect of
such Proceeding.


Section 10.    Procedure Upon Application for Indemnification.


(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 9(a), a determination, if such determination is required by applicable
law, with respect to Indemnitee’s entitlement to indemnification hereunder shall
be made in the specific case by one of the following methods: (x) if a Change in
Control shall have occurred, by Independent Counsel in a written opinion to the
Board; or (y) if a Change in Control shall not have occurred: (i) by a majority
vote of the disinterested directors, even though less than a quorum; (ii) by a
committee of disinterested directors designated by a majority vote of the
disinterested directors, even though less than a quorum; or (iii) if there are
no disinterested directors or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board. For purposes hereof,
disinterested directors are those members of the Board who are not parties to
the action, suit or proceeding in respect of which indemnification is sought. In
the case that such determination is made by Independent Counsel, a copy of
Independent Counsel’s written opinion shall be delivered to Indemnitee and, if
it is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within thirty (30) days after such determination.
Indemnitee shall cooperate with the Independent Counsel or the Company, as
applicable, in making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
out-of-pocket costs or expenses (including reasonable attorneys’ fees and
disbursements) actually and reasonably incurred by Indemnitee in so cooperating
with the Independent Counsel or the Company shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
(b)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 10(a), the Independent Counsel shall be
selected by the Board if a Change in Control shall not have occurred or, if a
Change in Control shall have occurred, by Indemnitee. Indemnitee or the Company,
as the case may be, may, within ten (10) days after written notice of such
selection, deliver to the Company or Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or the Delaware
Court has determined that such objection is without merit. If, within twenty
(20) days after the later of (i)


7



--------------------------------------------------------------------------------





submission by Indemnitee of a written request for indemnification pursuant to
Section 9(a), and (ii) the final disposition of the Proceeding, including any
appeal therein, no Independent Counsel shall have been selected without
objection, either Indemnitee or the Company may petition the Delaware Court for
resolution of any objection which shall have been made by Indemnitee or the
Company to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate. The person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 10(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).


Section 11.    Presumptions and Effect of Certain Proceedings.


(a)    To the extent permitted by applicable law, in making a determination with
respect to entitlement to indemnification hereunder, it shall be presumed that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption. Neither (i) the failure of the Company or of Independent Counsel to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor (ii) an actual
determination by the Company or by Independent Counsel that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
(c)    The knowledge and/or actions, or failure to act, of any director,
manager, partner, officer, employee, agent or trustee of the Company, any
subsidiary of the Company, or any Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Section 12.    Remedies of Indemnitee.
(a)    Subject to Section 12(f), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under


8



--------------------------------------------------------------------------------





this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 10(a) of this Agreement
within sixty (60) days after receipt by the Company of the request for
indemnification for which a determination is to be made other than by
Independent Counsel, (iv) payment of indemnification or reimbursement of
expenses is not made pursuant to Section 5 or 6 or the last sentence of Section
10(a) of this Agreement within thirty (30) days after receipt by the Company of
a written request therefor (including any invoices received by Indemnitee, which
such invoices may be redacted as necessary to avoid the waiver of any privilege
accorded by applicable law) or (v) payment of indemnification pursuant to
Section 3 or 4 of this Agreement is not made within thirty (30) days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication by the Delaware Court of his or
her entitlement to such indemnification or advancement. Alternatively,
Indemnitee, at his or her option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing time
limitation shall not apply in respect of a proceeding brought by Indemnitee to
enforce his or her rights under Section 5 of this Agreement. The Company shall
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.


(b)    In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.


(c)     If a determination shall have been made pursuant to Section 10(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.


(d)    The Company shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Section 12 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.


(e)    The Company shall indemnify Indemnitee to the fullest extent permitted by
law against any and all Enforcement Expenses and, if requested by Indemnitee,
shall (within thirty (30) days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such Enforcement
Expenses to Indemnitee, which are incurred by


9



--------------------------------------------------------------------------------





Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement from the Company under this Agreement or under
any directors’ and officers’ liability insurance policies maintained by the
Company in the suit for which indemnification or advancement is being sought.
Such written request for advancement shall include invoices received by
Indemnitee in connection with such Enforcement Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law need not be included with the invoice.
(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.


Section 13.    Non-exclusivity; Survival of Rights; Insurance; Primacy of
Indemnification; Subrogation.


(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter, the
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in Delaware law, whether by statute or judicial decision,
permits greater indemnification or advancement than would be afforded currently
under the Charter, Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, managers, partners, officers,
employees, agents or trustees of the Company or of any other Enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, manager, partner, officer, employee, agent or trustee under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.




10



--------------------------------------------------------------------------------





(c)    [The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by
[Affiliated Entity] and certain of its affiliates (collectively, the “Secondary
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
the Secondary Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary), (ii)
that it shall be required to advance the full amount of expenses incurred by
Indemnitee and shall be liable for the full amount of all Expenses, judgments,
penalties, fines and amounts paid in settlement to the extent legally permitted
and as required by the terms of this Agreement and the Charter and/or Bylaws (or
any other agreement between the Company and Indemnitee), without regard to any
rights Indemnitee may have against the Secondary Indemnitors, and (iii) that it
irrevocably waives, relinquishes and releases the Secondary Indemnitors from any
and all claims against the Secondary Indemnitors for contribution, subrogation
or any other recovery of any kind in respect thereof. The Company further agrees
that no advancement or payment by the Secondary Indemnitors on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Secondary
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company. The Company and Indemnitee agree that the
Secondary Indemnitors are express third party beneficiaries of the terms of this
Section 13(c).]
(d)    [Except as provided in paragraph (c) above,] in the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee [(other than against the
Secondary Indemnitors)], who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
(e)    [Except as provided in paragraph (c) above,] the Company’s obligation to
provide indemnification or advancement hereunder to Indemnitee who is or was
serving at the request of the Company as a director, manager, partner, officer,
employee, agent or trustee of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement from
such other Enterprise.
Section 14.     Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director of the Company or (b) one (1) year
after the final termination of any Proceeding, including any appeal, then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 12 of this Agreement relating thereto. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and his or her heirs, executors and administrators. The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this


11



--------------------------------------------------------------------------------





Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
Section 15.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.


Section 16.    Enforcement.


(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as a director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director of the Company.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Charter, the Bylaws and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.
Section 17.    Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver. No supplement, modification or amendment of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such supplement, modification or amendment.


Section 18.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification, reimbursement or advancement
as provided hereunder. The failure of Indemnitee to so notify the Company shall
not relieve the Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise.




12



--------------------------------------------------------------------------------





Section 19.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (ii) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (iii) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (iv) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:


(a)    If to Indemnitee, at such address as Indemnitee shall provide to the
Company.
(b)    If to the Company to:


Radius Health, Inc.
950 Winter Street
Waltham, MA 02451
Attention: Chief Executive Officer
or to any other address as may have been furnished to Indemnitee by the Company.
Section 20.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transactions.
Section 21.    Internal Revenue Code Section 409A. The Company intends for this
Agreement to comply with the Indemnification exception under Section
1.409A-1(b)(10) of the regulations promulgated under the Internal Revenue Code
of 1986, as amended (the “Code”), which provides that indemnification of, or the
purchase of an insurance policy providing for payments of, all or part of the
expenses incurred or damages paid or payable by Indemnitee with respect to a
bona fide claim against Indemnitee or the Company do not provide for a deferral
of compensation, subject to Section 409A of the Code, where such claim is based
on actions or failures to act by Indemnitee in his or her capacity as a service
provider of the Company. The parties intend that this Agreement be interpreted
and construed with such intent.
Section 22.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 12(a) of this


13



--------------------------------------------------------------------------------





Agreement, the Company and Indemnitee hereby irrevocably and unconditionally (i)
agree that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in the Delaware Court, and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the Delaware
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (iii) consent to service of process at the address set
forth in Section 19 of this Agreement with the same legal force and validity as
if served upon such party personally within the State of Delaware, (iv) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.
Section 23.    Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
Section 24.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
[Remainder of Page Intentionally Left Blank]





14



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


RADIUS HEALTH, INC.
  






By:                        
Name:                                                         Title:
        




                        
         [Indemnitee]
                        






 
 







